[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR NEW TRIAL
On March 22, 24 and 26, 1993, this court conducted an evidentiary hearing with respect to the motion for new trial filed on March 8, 1993, by the defendant.
After a review of all of the evidence offered and the arguments made by counsel, the court finds as follows with respect to the various paragraphs of said motion. Paragraph 1 — The court finds that a fair and accurate transcript of the proceedings in this case on July 1, 1992, July 13, 1992 and July 14, 1992, can be obtained from the court reporter and that the prosecution has not improperly interfered with the impartial functioning of the office of the court reporter in any respect. The defendant has failed to prove paragraph one of the motion.
Paragraphs 2, 4, 5 and 6 — These claims were previously ruled upon during trial and the court has heard no reason why these rulings should be changed.
Paragraphs 3, 7 and 8 — The defendant has failed to prove these paragraphs.
Accordingly, the motion for new trial is denied.
Hadden, J. CT Page 3038